DETAILED ACTION                                                                                                                                                                                                    Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Based on the amendments filed 10/14/21, the examiner has removed the objections to claims 1-2, and pars. 29 and 32 of the specification. The 101 rejection of claims 1-8 and 15-20 have also been removed. 
The examiner tried to contact the applicant’s representative, to see if he preferred to have a final rejection with only a double patenting rejection, or to file a terminal disclaimer so the examiner could allow the case, however no response was received.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-15, 17-18 and 20-25 of U.S. Patent No. 8,922,557. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the patent claims.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6 and 8-11 of U.S. Patent No. 9,740,383. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the patent claims.
Instant: 16/984,596
US 8,922,557
1. A non-transitory computer-usable storage medium having computer readable program code embedded therein for a three processor the processor and memory, the three dimensional interface comprising:
a virtual light source;
a virtual camera;
a three dimensional user interface control set in a scene in said three dimensional interface, wherein said three dimensional user interface control comprises three dimensional effects based on said virtual light source, said virtual camera, and based on a virtual depth of a three dimensional object relative to said scene;




a detector to detect a change in position of said device relative to said virtual light source and said virtual camera; and
a rendering module to render said three dimensional user interface control and said scene in a new perspective with a change in said three dimensional effects based on said change in 
2. The non-transitory computer-usable storage medium of claim 1, wherein said rendering 

3. The non-transitory computer-usable storage medium of claim 1, further comprising:
a plurality of three dimensional user interface controls set in said scene in said three dimensional interface, wherein said plurality of three dimensional user interface controls comprise three dimensional effects based on said virtual light source, said virtual camera, and based on a virtual depth of said plurality of three dimensional user interface controls relative to said scene.
4. The non-transitory computer-usable storage medium of claim 1, wherein said three 
a plurality of attributes wherein each of said plurality of attributes have an initial condition set during a design of said three dimensional interface and wherein each of said plurality of attributes are further modified programmatically.
5. The non-transitory computer-usable storage medium of claim 1, wherein said detector receives input from an accelerometer and detects said change in position of said device relative to said virtual light source based on a gyration of said device.

6. The non-transitory computer-usable storage medium of claim 1, wherein said detector receives input from an image capturing device detects said change in position of said device relative to said virtual light source based on a movement of a user.
7. The non-transitory computer-usable storage medium of claim 1, wherein said scene comprise a background and a plurality of layers 
8. The non-transitory computer-usable storage medium of claim 1, wherein said three dimensional user interface control casts a shadow on said scene and said rendering module is to change a position of said shadow on said scene based on said change in position of said device relative to said virtual light source and said virtual camera.



9. A method for displaying a three dimensional interface on a device:
displaying a scene on a display of said device;
displaying a three dimensional user interface control with three dimensional effects set in said scene on said display of said device, said three dimensional effects based on a virtual light source, a virtual camera, and a virtual depth of said three dimensional user interface control relative to said scene;

dynamically changing said three dimensional effects based on said change in position of said device relative to said virtual light source and said virtual camera; and
dynamically changing an orientation of said virtual camera to change said displaying said scene and said displaying said three dimensional user interface control to a new perspective based on said change in position of said device relative to said virtual light source and said virtual camera.




10. The method of claim 9, further comprising:
altering a characteristic of said three dimensional user interface control upon a detection of an interaction with said three dimensional user interface control.
11. The method of claim 10, wherein said characteristic of said three dimensional user interface control is selected from a list of characteristics consisting of: an alteration, a deformation, an animation, a movement, a change in position, and an execution of application logic.
12. The method of claim 9, further comprising:
displaying a plurality of three dimensional user interface controls with three dimensional effects set in said scene on said display of said device, said three dimensional effects based on a virtual light source, a virtual camera, and a virtual depth of said three dimensional user interface control relative to said scene; and
dynamically changing a position of said three dimensional effects for each of said plurality of three dimensional user interface controls based on said change in position of said device relative to said virtual light source and said virtual camera.
13. The method of claim 9, wherein said displaying said three dimensional user interface control casts a shadow on said scene, the method further comprising:
dynamically changing a position of said shadow based on said change in position of said device relative to said virtual light source and said virtual camera.
14. The method of claim 9 wherein said three dimensional user interface control, further comprises:
a plurality of attributes wherein each of said plurality of attributes have an initial condition set during a design of said three dimensional interface and wherein each of said plurality of attributes are further modified programmatically.
15. A non-transitory computer-usable storage medium having instructions embodied therein that when executed cause a computer system to perform a method for providing tools to develop a three dimensional interface, said method comprising:

receiving a selection of a scene from said catalogue of scenes;
receiving a selection of a three dimensional user interface control from said catalogue of three dimensional user interface controls and a placement of said three dimensional user interface control in said scene;
rendering said three dimensional interface on a display of a device based on said selection of said scene and said selection of said three dimensional user interface control such that said three dimensional user interface control is displayed with three dimensional effects based on a virtual light source, a virtual camera, and a virtual depth of said three dimensional user interface control relative to said scene; and
dynamically changing said rendering said three dimensional interface to a new perspective based on a change in an orientation of said virtual camera.



16. The non-transitory computer-usable storage medium of claim 15, wherein said rendering said three dimensional interface changes a position of shading of said three dimensional user interface control based on a detected change in position of said device relative to said virtual light source and said virtual camera.
17. The non-transitory computer-usable storage medium of claim 15, wherein said rendering said three dimensional interface alters said three dimensional user interface control upon a detection of an interaction with said three dimensional user interface control.
18. The non-transitory computer-usable storage medium of claim 15, further comprising:
receiving a selection of a plurality of user interface controls from said catalogue of three dimensional user interface controls; and
rendering said three dimensional interface with said plurality of user interface controls with three dimensional effects based on 
19. The non-transitory computer-usable storage medium of claim 15, wherein said rendering said three dimensional interface comprises rendering said three dimensional user interface control with a shadow on said scene.
20. The non-transitory computer-usable storage medium of claim 15, wherein said user three dimensional interface control further comprises:
a plurality of attributes wherein each of said plurality of attributes have an initial condition set during a design of said three dimensional interface and wherein each of said plurality of attributes are further modified programmatically.


a virtual light source;
a virtual camera;
a three dimensional user interface control set in a scene in said three dimensional interface, wherein said three dimensional user interface control comprises three dimensional effects based on said virtual light source, said virtual camera, and based on a virtual depth of a three dimensional object relative to said scene, wherein said three dimensional user interface control is a user interface control for triggering an event;
a detector to detect a change in position of said device relative to said virtual light source and said virtual camera; and
a rendering module to render said three dimensional user interface control and said scene in a new perspective with a change in said three dimensional effects based on said change in 

2. The non-transitory computer usable storage medium of claim 1 wherein said rendering module is further to alter a characteristic of said three dimensional user interface control based on a detected interaction with said three dimensional user interface control.
4. The non-transitory computer usable storage medium of claim 1, further comprising:
a plurality of three dimensional user interface controls set in said scene in said three dimensional interface, wherein said plurality of three dimensional user interface controls comprise three dimensional effects based on said virtual light source, said virtual camera, and based on a virtual depth of said plurality of three dimensional user interface controls relative to said scene.
6. The non-transitory computer usable storage medium of claim 1 wherein said three 
a plurality of attributes wherein each of said plurality of attributes have an initial condition set during a design of said three dimensional interface and wherein each of said plurality of attributes are further modified programmatically.
8. The non-transitory computer usable storage medium of claim 1 wherein said detector receives input from an accelerometer and detects said change in position of said device relative to said virtual light source based on a gyration of said device.

9. The non-transitory computer usable storage medium of claim 1 wherein said detector receives input from an image capturing device detects said change in position of said device relative to said virtual light source based on a movement of a user.
10. The non-transitory computer usable storage medium of claim 1 wherein said scene comprise a 
11. The non-transitory computer usable storage medium of claim 1 wherein said three dimensional user interface control casts a shadow on said scene and said rendering module is to change a position of said shadow on said scene based on said change in position of said device relative to said virtual light source and said virtual camera.



12. A method for displaying a three dimensional interface on a device:
displaying a scene on a display of said device;
displaying a three dimensional user interface control with three dimensional effects set in said scene on said display of said device, said three dimensional effects based on a virtual light source, a virtual camera, and a virtual depth of said three dimensional user interface control relative to said scene, wherein said three 
detecting a change in position of said device relative to said virtual light source and said virtual camera;
dynamically changing said three dimensional effects based on said change in position of said device relative to said virtual light source and said virtual camera; and
dynamically changing an orientation of said virtual camera to change said displaying said scene and said displaying said three dimensional user interface control to a new perspective based on said change in position of said device relative to said virtual light source and said virtual camera.


13. The method of claim 12 further comprising:
altering a characteristic of said three dimensional user interface control upon a detection of an interaction with said three dimensional user interface control.

15. The method of claim 12, further comprising:
displaying a plurality of three dimensional user interface controls with three dimensional effects set in said scene on said display of said device, said three dimensional effects based on a virtual light source, a virtual camera, and a virtual depth of said three dimensional user interface control relative to said scene; and
dynamically changing a position of said three dimensional effects for each of said plurality of three dimensional user interface controls based on said change in position of said device relative to said virtual light source and said virtual camera.

dynamically changing a position of said shadow based on said change in position of said device relative to said virtual light source and said virtual camera.
18. The method of claim 12 wherein said three dimensional user interface control, further comprises:
a plurality of attributes wherein each of said plurality of attributes have an initial condition set during a design of said three dimensional interface and wherein each of said plurality of attributes are further modified programmatically.
20. A non-transitory computer-usable storage medium having instructions embodied therein that when executed by a processor cause a computer system to perform a method for providing tools to develop a three dimensional interface, said method comprising:

receiving a selection of a scene from said catalogue of scenes;
receiving a selection of a user interface control from said catalogue of three dimensional user interface controls and a placement of said user interface control in said scene wherein said user interface control is a control for triggering an event; and
rendering said three dimensional interface on a display of a device based on said selection of said scene and said selection of said user interface control such that said user interface control is displayed with three dimensional effects based on a virtual light source, a virtual camera, and a virtual depth of said three dimensional user interface control relative to said scene; and
dynamically changing said rendering said three dimensional interface to a new perspective based on a change in an orientation of said virtual camera.


21. The non-transitory computer-usable storage medium of claim 20 wherein said rendering said three dimensional interface changes a position of a shading of said user interface control based on a detected change in position of said device relative to said virtual light source and said virtual camera.

22. The non-transitory computer-usable storage medium of claim 20 wherein said rendering said three dimensional interface alters said user interface control upon a detection of an interaction with said user interface control.
23. The non-transitory computer-usable storage medium of claim 20, further comprising:
receiving a selection of a plurality of user interface controls from said catalogue of three dimensional user interface controls;
rendering said three dimensional interface with said plurality of user interface controls with three dimensional effects based on a virtual light source, a virtual camera, and a 

24. The non-transitory computer-usable storage medium of claim 20 wherein said rendering said three dimensional interface renders said user interface control with a shadow on said scene.
25. The non-transitory computer usable storage medium of claim 20 wherein said user interface control, further comprises:
a plurality of attributes wherein each of said plurality of attributes have an initial condition set during a design of said three dimensional interface and wherein each of said plurality of attributes are further modified programmatically.



US9,740,383
1. A non-transitory computer-usable storage medium having computer readable program code embedded therein for a three dimensional interface executing at a processor the processor and memory, the three dimensional interface comprising:




a virtual light source;
a virtual camera;
a three dimensional user interface control set in a scene in said three dimensional interface, wherein said three dimensional user interface control comprises three dimensional effects based on said virtual light source, said virtual camera, and based on a virtual depth of a three dimensional object relative to said scene;

a detector to detect a change in position of said device relative to said virtual light source and said virtual camera; and


a rendering module to render said three dimensional user interface control and said scene 

2. The non-transitory computer-usable storage medium of claim 1, wherein said rendering 

3. The non-transitory computer-usable storage medium of claim 1, further comprising:
a plurality of three dimensional user interface controls set in said scene in said three dimensional interface, wherein said plurality of three dimensional user interface controls comprise three dimensional effects based on said virtual light source, said virtual camera, and based on a virtual depth of said plurality of three dimensional user interface controls relative to said scene.
4. The non-transitory computer-usable storage medium of claim 1, wherein said three dimensional user interface control, further comprises:
a plurality of attributes wherein each of said plurality of attributes have an initial condition set during a design of said three dimensional interface and wherein each of said plurality of attributes are further modified programmatically.
5. The non-transitory computer-usable storage medium of claim 1, wherein said detector receives input from an accelerometer and detects said change in position of said device relative to said virtual light source based on a gyration of said device.
6. The non-transitory computer-usable storage medium of claim 1, wherein said detector receives input from an image capturing device detects said change in position of said device relative to said virtual light source based on a movement of a user.
7. The non-transitory computer-usable storage medium of claim 1, wherein said scene 
8. The non-transitory computer-usable storage medium of claim 1, wherein said three dimensional user interface control casts a shadow on said scene and said rendering module is to change a position of said shadow on said scene based on said change in position of said device relative to said virtual light source and said virtual camera.


a display;
a camera;
an accelerometer;

a memory having computer readable program code embedded therein for causing the processor to execute a three dimensional interface at said display, the three dimensional interface comprising:
a virtual light source;
a virtual camera; and
a three dimensional user interface control set in a scene in said three dimensional interface, wherein said three dimensional user interface control comprises three dimensional effects based on said virtual light source, said virtual camera, and based on a virtual depth of said three dimensional control relative to said scene;
wherein said camera and said accelerometer are configured to detect a change in position of said electronic device relative to said virtual light source and said virtual camera; and
wherein said processor is configured to render said three dimensional user interface control and said scene in a new perspective with 
2. The electronic device of claim 1 wherein said processor is further configured to alter a characteristic of said three dimensional user interface control based on a detected interaction with said three dimensional user interface control.

4. The electronic device of claim 1, said three dimensional interface further comprising:
a plurality of three dimensional user interface controls set in said scene in said three dimensional interface, wherein said plurality of three dimensional user interface controls comprise three dimensional effects based on said virtual light source, said virtual camera, and based on a virtual depth of said plurality of three dimensional user interface controls relative to said scene.

a plurality of attributes wherein each of said plurality of attributes have an initial condition set during a design of said three dimensional interface and wherein each of said plurality of attributes are further modified programmatically.

8. The electronic device of claim 1 wherein said accelerometer detects said change in position of said electronic device relative to said virtual light source based on a gyration of said electronic device.
9. The electronic device of claim 1 wherein said camera detects said change in position of said device relative to said virtual light source based on a movement of a user.


10. The electronic device of claim 1 wherein said scene comprise a background and 

11. The electronic device of claim 1 wherein said three dimensional user interface control casts a shadow on said scene and said processor is configured to change a position of said shadow on said scene based on said change in position of said electronic device relative to said virtual light source and said virtual camera.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612